

113 SRES 313 IS: Designating November 30, 2013 as “Small Business Saturday” and supporting efforts to increase awareness of the value of locally owned small businesses.
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 313IN THE SENATE OF THE UNITED STATESDecember 9, 2013Ms. Landrieu (for herself, Mr. Risch, Mr. Barrasso, Mr. Baucus, Mr. Begich, Mr. Bennet, Mr. Boozman, Mrs. Boxer, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Chambliss, Mr. Coons, Mr. Crapo, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mrs. Hagan, Mr. Hatch, Ms. Heitkamp, Ms. Hirono, Mr. Hoeven, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Mr. Levin, Mr. Manchin, Mr. Menendez, Mrs. Murray, Mr. Portman, Mr. Pryor, Mr. Roberts, Mr. Rubio, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Tester, Mr. Thune, Mr. Udall of New Mexico, Mr. Warner, Mr. Whitehouse, and Ms. Ayotte) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating November 30, 2013 as Small Business Saturday and supporting efforts to increase awareness of the value of locally owned small businesses.Whereas small businesses represent 99.7 percent of all businesses having employees (commonly referred to as employer firms);Whereas small businesses employ over 49 percent of the employees in the private sector;Whereas small businesses pay over 42 percent of the total payroll of the employees in the private sector;Whereas small businesses are responsible for more than 50 percent of the private, nonfarm product of the gross domestic product;Whereas small businesses generated 64 percent of net new jobs created between 1993 and 2011;Whereas 87 percent of consumers in the United States agree that the success of small businesses is critical to the overall economic health of the United States;Whereas 93 percent of consumers in the United States agree that it is important to support the small businesses in their community; andWhereas November 30, 2013 would be an appropriate date to designate as Small Business Saturday: Now, therefore, be itThat the Senate—(1)designates November 30, 2013 as Small Business Saturday; and(2)supports efforts to—(A)encourage consumers to shop locally; and(B)increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.